Filed 10/26/20 P. v. Luna CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079360
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. CR-18-001511)
                    v.

    ADRIAN ANGEL LUNA,                                                                    OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Nancy
Ashley, Judge.
         William G. Holzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Michael P. Farrell, Assistant Attorney General,
Julie A. Hokans and Robert Gezi, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Peña, J. and Smith, J.
       Appellant Adrian Angel Luna appeals following his no contest plea and
sentencing on one count of assault likely to produce great bodily injury (Pen. Code,1
§ 245, subd. (a)(4) [Count 1]) and one count of participation in a street gang (§ 186.22,
subd. (a) [Count 3]). Appellant contests a single term of his felony probation, arguing it
is an improper delegation of judicial authority. The People contest the merits of this
argument, but claim reaching it is unnecessary as the appeal is procedurally barred. For
the reasons set forth below, we agree with the People and dismiss the appeal for failure to
obtain a certificate of probable cause.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Following an incident where appellant and some gang associates attacked another
person, appellant was charged with count 1 with an enhancement for personally inflicting
great bodily injury; count 2, battery with serious bodily injury; and count 3. Appellant
opted to plead no contest to counts 1 and 3, in exchange for dismissal of both the
enhancement to count 1 and count 2.
       As part of the plea and sentencing proceedings, the court explained to appellant his
plea included being “placed on felony probation for three years and ordered to spend
240 days in jail for both the charges, along with all the terms and conditions of your
felony probation.” Appellant confirmed he understood this and raised no objections.
       The documents explaining the terms of appellant’s formal probation included
eight standard terms and 13 additional terms, identified as gang specific. Relevant to this
case, one of the eight standard terms provided appellant must “[p]articipate and complete
general counseling and education at the discretion of and as directed by the Prob.
Officer.” After taking appellant’s plea, the court specifically informed appellant of this
term when reviewing the terms of probation. Appellant confirmed he understood the
terms of his probation and, when asked if he accepted those terms, responded, “Yes.”


1      All further statutory references are to the Penal Code.


                                             2.
       As the proceedings closed, the court asked appellant’s counsel whether appellant
was “going to try to get into a program.” Counsel responded affirmatively, to which the
court responded, “I’ll put your jail time out for three months.… And that’s only if you’re
not in one of the programs. So if you’re signed up in the [sic] one of the programs like
you plan on doing, you don’t need to worry about that jail report date.”
       Appellant filed a form notice of appeal. No certificate of probable cause was
requested or obtained.
                                       DISCUSSION

       The People contend, and we agree, that a certificate of probable cause was
required to pursue this appeal.
       Under section 1237.5, “No appeal shall be taken by the defendant from a judgment
of conviction upon a plea of guilty or nolo contendere … except where both of the
following are met: [¶] (a) The defendant has filed with the trial court a written
statement, executed under oath or penalty of perjury showing reasonable constitutional,
jurisdictional, or other grounds going to the legality of the proceedings. [¶] (b) The trial
court has executed and filed a certificate of probable cause for such appeal with the clerk
of the court.”
       “If a defendant enters a guilty or no contest plea and fails to obtain a certificate of
probable cause, the scope of an appeal is generally limited to challenging a motion to
suppress evidence and raising grounds arising after entry of the plea that do not affect its
validity. (Cal. Rules of Court, rule 8.304(b).) When a defendant raises a claim that a
negotiated sentence is unconstitutional or that the trial court lacked authority to impose
the negotiated sentence, the challenge is, in substance, an attack on the validity of the
plea, requiring a certificate of probable cause. (See People v. Shelton (2006) 37 Cal. 4th
759, 769–771; People v. Panizzon (1996) 13 Cal. 4th 68, 79.)” (People v. Brown (2007)
147 Cal. App. 4th 1213, 1220.)



                                              3.
       In this case, appellant entered into a negotiated plea with a sentence that included
several terms of probation. The court informed appellant those terms were part of the
plea and later confirmed the specific terms with appellant. Appellant’s attack on the
terms of the negotiated sentence, then, constitutes an attack on the plea and requires a
certificate of probable cause to proceed.
       Appellant contends such a result emphasizes form over substance and argues the
record suggests the terms of probation were not part of the plea agreement. We disagree.
The statutory scheme is clear as to when a certificate of probable cause is required. In
essence, the form in this case is the substance. Further, the record contradicts appellant’s
claim the terms were insignificant. The record shows appellant reviewed and signed a
document identifying the terms of his probation, that the court was aware of these terms
before the plea was taken, and confirmed they were part of the deal. Further, with respect
to the counseling term, the conclusion of the proceedings show the court was aware
appellant intended to enter into some form of diversion or counseling program and was
basing appellant’s potential jail time on that conduct. Such a modification would not be
required unless the terms and conditions of probation related to counseling were material
to the plea.
       Ultimately, appellant’s challenge is fundamentally to the terms of his plea
agreement. Regardless of the potential merit in his substantive argument, he was
required to seek and obtain a certificate of probable cause to proceed. He did not. His
appeal is therefore improper.
                                     DISPOSITION
       The appeal is dismissed.




                                             4.